Exhibit 10.3

 

2006 INCENTIVE COMPENSATION PLAN

PERFORMANCE TARGETS

 

Officers and Executives:

 

Intent:  To align compensation with business objectives and performance and
enable the company to attract, retain and reward executive officers whose
contributions are critical to long-term success.

 

Short-term Incentive Component

 

Measurement Criteria:  Award based on achieving operating income budgeted plans
of MarkWest Hydrocarbon Inc. (“MarkWest Hydrocarbon”) and MarkWest Energy
Partners, L.P. (“MarkWest Energy”), and on department/individual goals and
performance, with each criterion weighted based on individual and department
responsibilities to align performance and goals.

 

Threshold:  The payout of incentive awards is contingent upon EBITDA (earnings
before interest, taxes, depreciation, depletion and amortization) being a
minimum of 85% of target for both MarkWest Energy and MarkWest Hydrocarbon.

 

Incentive Award Range:  The incentive award range is set from 30% to 50% of base
salary depending on level and performance achievement, with opportunity for
stretch incentive awards in the range of 30% to 50% if stretch performance is
achieved.

 

Payout:  Cash.

 

--------------------------------------------------------------------------------